DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 23, and 24 are allowable for setting forth an inflatable web comprising a first ply and a second ply sealed to the first ply via a plurality of transverse seals to define first and second chambers therebetween and an inflation region, wherein the web defines a separation region between the first chamber and the second chamber, wherein the separation regions comprises a first tear propagation line extending across the web formed of a first plurality of perforations, and a tear initiation feature formed of a second plurality of perforations, wherein a first gap between adjacent first perforations is longer than a second gap between adjacent second perforations, and wherein the tear initiation feature is configured to remain connecting the first and second chambers thereacross after inflation of the first and second chambers to form a series of inflated protective packaging cushions.
For example, Lerner et al. (2006/0042191), hereinafter Lerner, teach an inflatable web comprising a first ply 14 and a second ply 16 sealed to the first ply via a plurality of transverse seals 22 to define first and second chambers therebetween and an inflation region, wherein the web defines a separation region between the first chamber and the second chamber, wherein the separation regions comprises a first tear propagation line (24, 26; Figs. 1 and 4) extending across the web formed of a first plurality of perforations, and a tear initiation feature (28; Figs. 1 and 4) formed of a second plurality of perforations.
However, Lerner does not wherein a first gap between adjacent first perforations is longer than a second gap between adjacent second perforations, and wherein the tear initiation feature is configured to remain connecting the first and second chambers thereacross after inflation of the first and second chambers to form a series of inflated protective packaging cushions. All the first gap and the second gap are equal. Furthermore, the gaps in the mid-section (13; Fig. 3) are broken off after the first chamber and the second chamber are inflated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724